Citation Nr: 1432557	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12-20 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a heart disorder, claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  He also had a period of service in the Naval Reserve from September 1972 until September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which declined to reopen a claim for service connection for a heart condition previously claimed as chest pain.  

The Veteran was previously denied service connection for chest pains in a now-final March 1976 rating decision.  His current claim is for his heart condition, and treatment records reveal that he has been diagnosed with coronary artery disease, cardiomyopathy, and congestive heart failure.  As the previous claim was for a symptom, namely chest pain, and the current evidence indicates that the Veteran has diagnosed heart conditions, the Board will adjudicate the current claim, as recharacterized above, de novo.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996). 

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in January 2013.  A transcript is of record.  The Board remanded the claim in November 2013 for additional development.  

The current record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Veteran submitted additional evidence directly to the Board in June 2014, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013). 

The Board previously referred what appeared to be an attempt by the Veteran to reopen a claim for service connection for posttraumatic stress disorder.  See September 2012 VA Form 21-4138.  This issue remains unadjudicated by the Agency of Original Jurisdiction (AOJ).  The Board still does not have jurisdiction over the issue and it is again referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in November 2013 in order to determine whether the Veteran was on ACDUTRA during a September 1974 admission, during which he was seen with complaints of substernal chest pain.  The Board specifically instructed the RO to contact the U.S. Naval Reserve to ascertain whether the Veteran was performing ACDUTRA between September 20, 1974, and September 23, 1974, and to obtain the Veteran complete treatment records from his service in the Naval Reserve.  

Review of the electronic record reveals that the RO contacted the Defense Finance and Accounting Services (DFAS) in response to the Board's request, but no attempt was made to contact the U.S. Naval Reserve.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the RO must contact the U.S. Naval Reserve, as previously instructed.  This is especially important given that DFAS responded that leave and earning statements only go back five years and that the Veteran's social security number could not be located for the years 1974 or 1975 in the historical pay records on microfiche.  

The Board also remanded the claim in November 2013 in order to schedule the Veteran for an examination to ascertain the etiology of his current heart disorder(s), diagnosed as coronary artery disease, cardiomyopathy and congestive heart failure, to include whether any current heart disorder had its onset during active service (September 1968 to September 1972).  

The Veteran underwent a VA heart conditions Disability Benefits Questionnaire (DBQ) in April 2014, at which time he was diagnosed with coronary artery disease, congestive heart failure, cardiomyopathy, and implanted automatic implantable cardioverter defibrillator (AICD).  The examiner provided an opinion that it is less likely that the Veteran's current heart condition had its onset while in service.  The rationale in support of the opinion included the examiner's determination that the Veteran's complaints of heartburn were appropriately determined to be gastrointestinal in origin but that it was possible that atherosclerosis was starting to form while in service.  The rationale used to support the opinion is not clear.  It is also confusing given that the examiner noted that coronary artery disease had been diagnosed in 1974.  

The examiner was also asked to address whether the Veteran's September 1974 diagnosis of early repolarization on EKG with no evidence of myocardial infarction was an early manifestation of any current heart disorder, to include the previously diagnosed coronary artery disease, cardiomyopathy and/or congestive heart failure.  The April 2014 examiner noted that "early repolarization st t changes are common in fairly young individuals, athletes and given the course of treatment, labs, ff-up EKG's, I see no evidence to confirm presence of coronary artery disease, cardiomyopathy, congestive heart failure."  This opinion is also confusing, and it is not adequate as the examiner did not sufficiently explain why the early repolarization noted on the September 1974 EKG was not a manifestation of heart disease specific to this case.  

On remand, an opinion that adequately addresses the questions posed by the Board in its November 2013 remand must be obtained from a cardiologist.  

In addition to the foregoing, review of the Veteran's electronic VBMS file reveals that additional VA treatment records were received after the May 2014 supplemental statement of the case (SSOC) was issued.  These records are pertinent to the claim as they contain treatment related to the Veteran's heart disorder.  Given the foregoing, the claim must be remanded for consideration of this additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).  Recent VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the U.S. Naval Reserve to ascertain whether the Veteran was performing ACDUTRA between September 20, 1974, and September 23, 1974, and to obtain the Veteran complete treatment records from his service in the Naval Reserve.  If no records or information can be found, indicate whether the records or information does not exist and whether further efforts to obtain the records or information would be futile.  Document all efforts made in this regard.

2.  Request the Veteran's treatment records from the Martinsburg VAMC and the VAMC in Washington, DC, dated since July 2014.  

3.  When the foregoing development has been completed, obtain a medical opinion from a cardiologist.  

The cardiologist should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed coronary artery disease, congestive heart failure, and/or cardiomyopathy had its onset during active service (September 1968 to September 1972) or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should address the Veteran's assertions that the symptoms he exhibited during active duty service and related to a gastrointestinal disorder are similar to heart problems such that he could have had both early signs of heart disease and the diagnosed gastrointestinal disorder.  

The examiner is also asked to address whether the Veteran's September 1974 diagnosis of early repolarization on EKG with no evidence of myocardial infarction was an early manifestation of the currently diagnosed coronary artery disease, congestive heart failure, and/or cardiomyopathy.  The discussion provided in this respect must be specific to the Veteran.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

4.  Review the electronic files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



